           Case 4:18-cr-01013-CKJ-DTF Document 85 Filed 07/18/19 Page 1 of 6




     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4
     Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,             ) CR 18-01013-001-TUC-CKJ(BPV)
10                                         )
                    Plaintiff,             )
11                                         )     RESPONSE IN OPPOSITION
            v.                             )  TO GOVERNMENT’S MOTION IN
12                                         ) LIMINE TO PRECLUDE EVIDENCE
     Matthew Bowen,                        )  ABOUT CONDITIONS NEAR THE
13                                         )         BORDER [DOC. 82]
                    Defendant.             )
14                                         )
15         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of
16
     THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., hereby responds in opposition to
17

18   the Government’s Motion in Limine “to Preclude Evidence Evidence About Unrelated

19   Incidents and Conditions Agents Encounter Near the Border. (Doc. 82.) This response
20
     is made for the reasons set forth in the following Memorandum of Points and
21

22
     Authorities.

23

24

25

26
                                                                                           1
           Case 4:18-cr-01013-CKJ-DTF Document 85 Filed 07/18/19 Page 2 of 6




 1
                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    LAW AND ARGUMENT
 3
           Count one of the indictment alleges that Matthew Bowen, a Border Patrol Agent
 4
     at the time, violated the civil rights of an undocumented alien by using excessive force
 5

 6   to effectuate his arrest, in violation of 18 U.S.C. § 242. (Doc. 1.) In order to obtain a
 7
     conviction, the government must prove beyond a reasonable doubt that Bowen “acted
 8
     voluntarily and intentionally and with specific intent to interfere with the victim’s right
 9

10   to be free from unreasonable searches and seizures.” United States v. Reese, 2 F.3d 870,
11
     885 (9th Cir. 1993). In Reese, with respect to the term “unreasonable,” the Court
12
     approved instructing the jury that “the requisite specific intent is the intent to use more
13

14   force than is necessary under the circumstances.” Id. (emphasis added). The critical
15   point, according to the Court, was that a mere intention to use force that the jury
16
     ultimately finds unreasonable, is insufficient for conviction under 18 U.S.C. § 242.
17

18   Rather, the jury must find that the defendant “intended not only the force, but its

19   unreasonableness, its character as ‘more than necessary under the circumstances.” Id;
20
     see also Reese v. County of Sacramento, 888 F.3d 1030, 1045 (9th Cir. 2018) (emphasis
21

22   added) (reaffirming correctness of this legal principle). In addition to considering the

23   circumstances under which Bowen acted, the jury will be instructed that the
24
     reasonableness of his actions should be judged from the perspective of a reasonable
25

26
                                                                                                   2
           Case 4:18-cr-01013-CKJ-DTF Document 85 Filed 07/18/19 Page 3 of 6




 1
     officer on the scene, not with the 20/20 vision of hindsight. Manual of Model Civil Jury

 2   Instructions for the District Courts of the Ninth Circuit (2017 Ed.-Updated 4/2019),
 3
     Instruction 9.25 (Particular Rights – Fourth Amendment – Unreasonable Seizure of
 4
     Peron – Excessive (Deadly and Nondeadly) Force; Kisela v. Hughes, 584 U.S. 1148,
 5

 6   1152 (2018); Graham v. Connor, 490 U.S. 386, 396-97 (1989); Tennessee v. Garner,
 7
     471 U.S. 1, 4 (1985); see also, United States v. Reese, 2 F.3d at 883-85 (approving of
 8
     use of Graham standards to formulate jury instructions in criminal context).
 9

10         This Court should reject the Government’s attempt to limit the relevant
11
     circumstances to the weather, the number of officers who responded, the ostensible lack
12
     of presence of other aliens, and the lack of an observable weapon on the victim’s person
13

14   or other threatening behavior by him. (Doc. 82 at p. 2.) The Government is, of course,
15   free to argue that those circumstances are the most significant from their perspective,
16
     but the jury is entitled to hear all of the evidence that bears on the reasonableness of
17

18   Bowen’s actions, including:

19             1) the nature of the area where the apprehension occurred;
20
               2) the common experiences of agents interdicting drugs and immigration
21                offenses in their area;
22
               3) strategies employed by aliens and smuggling organizations to get in to the
23                county, and how the Border Patrol responds to them.
24

25

26
                                                                                                3
           Case 4:18-cr-01013-CKJ-DTF Document 85 Filed 07/18/19 Page 4 of 6




 1
     All of this is necessary to give the jury a complete understanding of the nature and

 2   circumstances of Mr. Bowen’s apprehension of Lopez-Aguilar in this case. The jury
 3
     cannot make a decision about Bowen’s intent in the unrealistic, sanitized context
 4
     proposed by the Government. Rather, whether Bowen intended to use more force than
 5

 6   necessary under the circumstances can only be fairly judged after taking into
 7
     consideration Bowen’s own experiences, and the experiences of other agents operating
 8
     in this area when apprehending putative defendants. To preclude this evidence would
 9

10   nullify the admonition not to view Bowen’s actions with “the 20/20 vision of
11
     hindsight.” Graham, 490 U.S. at 396. As the Graham Court explained, the calculus of
12
     reasonableness must allow for the fact that agents are often forced to make “split-
13

14   second judgments” in circumstances that are “tense, uncertain, and rapidly evolving,”
15   about the amount of force that is necessary in a particular situation. Id. at 396-97.
16
           Contrary to the Government’s argument, evidentiary rules pertaining to relevancy
17

18   do not preclude admission of this evidence. First, Bowen has already demonstrated the

19   relevance of this evidence to the elements of the charged offense. Fed. R. Evid. 401
20
     (“[e]vidence is relevant if (a) it has any tendency to make a fact more or less probable
21

22   than it would be without the evidence; and (b) the fact is of consequence in determining

23   the action.”). Second, even if admission of this evidence would cause some minimal
24
     amount of confusion (a contention with which undersigned counsel does not agree), that
25

26
                                                                                                4
           Case 4:18-cr-01013-CKJ-DTF Document 85 Filed 07/18/19 Page 5 of 6




 1
     risk does not substantially outweigh the probative value of the evidence. Fed. R. Evid.

 2   403 (permitting the court to exclude relevant evidence if its probative value is
 3
     substantially outweighed by unfair prejudice, confusing the issues, etc.). Finally, the
 4
     Supreme Court has expressly frowned upon reliance on evidentiary rules that infringe
 5

 6   on the “weighty interest of the accused” to present a complete defense. Holmes v. South
 7
     Carolina, 547 U.S. 319, 324 (2006) (citation omitted).
 8
     II.   CONCLUSION
 9

10         For all the foregoing reasons, the Government’s motion should be denied.
11                      Respectfully submitted this 16th day of July, 2019.
12                                    LAW OFFICE OF SEAN CHAPMAN, P.C.
13                                    BY: /s/ Sean Chapman
14                                               Sean Chapman
15

16

17

18

19

20

21

22

23

24

25

26
                                                                                               5
           Case 4:18-cr-01013-CKJ-DTF Document 85 Filed 07/18/19 Page 6 of 6




 1
                                 CERTIFICATE OF SERVICE

 2         The undersigned certifies that on July 18, 2019, he caused to be electronically
 3
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6   Monica Ryan
     Monica.Ryan@us.doj.gov
 7
     Lori Price
 8   Lori.Price@usdoj.gov
     US Attorney’s Office – Tucson, AZ
 9

10   Serena Lara
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                             6
